NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

HERBERT CARL HEINTZ,
Appellant,

V.

COMMISSIONER OF INTERNAL REVENUE,
Appellee. .

2012-1465

Appeal from the United States Tax Court in case no.
2768-11L, Judge Diane L. Kroupa.

Before PRosT, MAYER, and REYNA, Circuiz Judges.
PROST, Circuit Ju,dge.
0 R D E R
The appellee moves to transfer this appeal.

Herbert Carl Heintz petitions for review from an or-
der of the United States Tax Court. This court is a court
of_ limited jurisdiction, which does not include petitions for
review from the Tax Court. 28 U.S.C. § 1295; see also 26
U.S.C. § 7482(a). Pursuant to 28 U.S.C. § 1631, this court
is authorized to transfer the case to a court in which the
appeal could have been brought at the time it was filed or
noticed. Transfer is appropriate here.

HEBERT CARL HEINTZ V. CONLMISSIONER 2

Accordingly,
IT ls ORDERED THAT:

The motion is granted and the appeal is transferred
pursuant to 28 U.S.C. § 1631 to the United States Court
of Appeals for the Ninth Circuit. Al] other pending mo-
tions are denied as moot.

FoR THE CoURT

 1 4  /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Robert H. Stevenson, Esq. u's°-;-?;W§R|FE_B;;F[§?;|¢]S;'|'FUH

26 Sara Ann Ketchum, Esq. AUG 1 4 2012
`°’ JAN annum

CLERK

Issued As A Mandate: AuG 1 4 2012